PRO VO STY, J.
The Augusta Sugar Company, being insolvent and in the hands of a receiver, Payne & Joubert intervened in the receivership proceedings, asking that their vendor’s privilege upon a vacuum pan, a vacuum pump, a water pump, a tower tank, an oil storing tank, and three Magma tanks, sold by them to the now insolvent company, and erected by them on its plantation, and never paid for, be recognized, and that the receiver be ordered to sell said machinery at once to satisfy their said claim.
[1, 2] The learned counsel for the receiver •have argued this case as if the question presented were as to whether these objects had become immovables by destination by having been permanently attached to the plantation of the company for its exploitation; but that is not the question at all. No one can contend for a single moment that -these objects were not attached permanently, and did not become immovables by destination. But hardly anything is better settled in our jurisprudence than that the vendor’s privilege upon movables is not lost by their becoming immovables by destination. See, among other cases, to that effect, Carlin v. Gordy, 32 La. Ann. 1285; Bergeron v. Patin, 34 La. Ann. 534; Hall v. Hawley, 49 La. Ann. 1046, 22 South. 205; Payne & Joubert v. Buford, 106 La. 83, 30 South. 263; Scannell & Lafaye v. Beauvais, 38 La. Ann. 217; Shakespeare v. Ware, 38 La. Ann. 570; MeIlvaine v. Legare, 36 La. Ann. 359; Walburn v. Darrell, 49 La. Ann. 1044, 22 South. 310.
In all cases like the present the question is; not as to whether or not the movables have become immobilized by destination, under articles 468 and. 469, O. G., for they unquestionably have, but it is whether they háve become so incorporated into, or merged in, the immovable property, as to have become part and parcel of it, and thereby ceased to be movables; with the consequence that the vendor’s privilege upon them, qua movables, has ceased to exist. Swoop v. St. Martin, 110 La. 237, 34 South. 426.
The question of when or under what circumstances this merger will be held to have taken place is one to be determined from the particular facts of each case. In the case of Hibernia Bank v. Knoll, 63 South. 288,1 fox-instance, the jacket of a sugarlxouse roller, which could not have been removed without danger of breaking it and thereby converting it into scrap iron, was held to have become merged in the roller. And so, in Swoop v. St. Martin, 110 La. 237, 34 South. 426, where old pieces of machinery had been taken out and new pieces, made specially, put in. On the other hand, in Carlin v. Gordy, 32 La. Ann. 1285, a sugar mill and machinery, and in Bergeron v. Patin, 34 La. Ann. 534; boilers were allowed to be removed.
[3, 4] Where the things .sold are mere materials for the construction or repair of a building, or of machinery, these materials when put into the building constructed or repaired or into the repaired machinery lose their identity and become mex-ely a part of the building or repaired machinery. In such case the vendor’s privilege is lost; but out of its ashes springs another privilege, that of the furnisher of materials, which rests *975upon the' structure as a whole,' and upon one acre of the ground upon which the structure stands. Swoop v. St. Martin, 110 La. 237, 34 South. 426;
The interveners in this case were not mere furnishers of materials. Had they claimed the latter privilege and sought to enforce it, they would have found themselves in the same predicament as the plaintiffs in Scannell & Lafaye v. Beauvais, 38 La. Ann. 217, who, having sold “two clarifiers and fittings, one copper evaporator and fittings, one skimming tank, two boilers, one steam mud drum, and one No. 3 Knowles plunger pump and steam pipe for same,” sought to claim a furnisher of material’s privilege, and were told by the court that they had claimed the wrong privilege, that they should have claimed that of the vendor. See, also, Shakespeare v. Ware, 38 La. Ann. 570, where the vendor of a vacuum pan made the same mistake, and lost his claim in the same way. The pieces of machinery sold by the interveners cannot be classed as materials; each is in itself a comifiete piece of machinery.
Much testimony was taken on the point of what damage would have to be done to the company’s sugarhouse for removing this machinery. This evidence showed no damage at all would have to be done except for the vacuum pan. For removing it an opening would have to be made in the corrugated iron wall of the structure inclosing it, and a wooden platform built around it for the sugar maker to stand on would have to be removed in part. But the evidence shows that this could be done and the premises restored to their present condition at a comparatively trifling expense. We do not think that machinery like this vacuum pan, costing thousands of dollars, loses its identity and becomes merged in the building within which it is placed (becomes mere building material, as it were) simply because for removing it an opening easily repaired would have to be made in the side of the building, or a wooden platform built around it would have to be taken down in part or in whole — all at small expense. ■ ■■
The vacuum pan does not lose its identity as a piece of machinery complete in itself and retaining its individuality after removal, simply because this corrugated iron building is constructed around (and above it to protect it from the weather, or because this inexpensive wooden platform is constructed around it.
[5] The learned counsel for the receiver argue also that the sugarhouse will be disabled by the removal of this machinery. No doubt of that; but that result is merely the legal consequence of the machinery not having been paid for. In all the cases cited above and in all others where the vendor was allowed to assert his privilege or other rights upon machinery forming part of an operating plant, the effect was to disable the plant; but it never occurred to any one that this result was an obstacle to the enforcement of the vendor’s legal rights.
[6] Learned counsel argue, also, that by the order appointing the receiver all legal proceedings against the company were stayed; and that therefore the interveners can-, not be allowed .to prosecute their present suit, but must await the liquidation of the' receivership in due course.
The answer to that contention is that the interveners are not now proceeding against the company; but against the receiver; that the receiver took possession of this machinery subject to the right of the interveners to have it sold whenever their debt should become payable (Thompson v. Southern Mill, 123 La. 127, 48 South. 769); and that that time has arrived.
Judgment affirmed.

 133 La. 697.